Citation Nr: 1723024	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-18 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE


Entitlement to service connection for a skin condition (claimed as a rash) of the arms, shoulders, neck, and chest, to include as due to Agent Orange exposure.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran states he has suffered from his skin condition since Vietnam and until recently, did not know he could file a claim for it.  See June 2013 VA Form VA-9.  Indeed, the Veteran's Service Treatment Records (STRs) mention that the Veteran had an appointment to see a dermatology consult due to complaints of poison ivy.  See July 1969 STRs.  However, there do not appear to be any dermatological records or any mention within the Veteran's STRs of the outcome of that consult.  On remand, the AOJ must attempt to obtain these records to determine if they exist.  Furthermore, the Board notes that a VA clinical evaluation mentions the Veteran's concern of his dermatitis and it possibly being associated with his exposure to Agent Orange during his service in Vietnam.  See October 2011 Primary Care Note.  The treating physician noted that the Veteran's dermatitis could be the result of his Agent Orange exposure.  See id.  The Veteran also receives treatment for his skin condition.  See id.

Given that the Veteran has competently reported his current symptomatology and the onset of his claimed skin disability, considering the medical evidence reflecting current skin symptoms, and in light of VA's duty to assist, the Board finds the evidence of record meets the low threshold of an "indication" that the claimed disabilities have a causal connection or association with service.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (reflecting that VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim).  Therefore, on remand, he should be afforded an appropriate VA examination for an opinion as to the likely etiology of his skin condition.

The Board notes that the Veteran appears to have served in the Army reserve.  See February 1971 Army Reserve Status and Address Verification Form.  Given the Veteran's assertion that his current skin condition has occurred since his service in Vietnam, the RO should take appropriate action to obtain the Veteran's complete records for his Army reserve service.

Finally, as the claim is being remanded, the RO/AMC should also obtain any outstanding VA treatment records and associate them with the electronic claims file.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since November 2011.

2.  Make arrangements to obtain the Veteran's complete medical treatment records and personnel records for his Army reserve service.  

3.  Make arrangements to obtain the Veteran's complete service treatment records, to include all clinical records and records associated with a dermatological consult on July 31, 1969.

4.  After the foregoing development has been completed and all available records have been associated with the claims file, schedule the Veteran for an appropriate VA examination of his skin condition.  The entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place must be included in the report of the examiner.

The examination must include any necessary diagnostic testing or evaluation, and the examiner must fully set forth all current complaints, pertinent clinical findings, and diagnoses.

The examiner must elicit a full history from the Veteran concerning his skin disorder.

The examiner is requested to render an opinion as to whether it is least as likely as not (i.e., a 50 percent or higher probability) that any current skin disorder had its clinical onset during the Veteran's military service or is related to any incident of service, to include exposure to Agent Orange and or the in-service treatment for skin problems in July 1969.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report or opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

6.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

